Citation Nr: 1101393	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  08-32 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left lower extremity 
disability, claimed as residuals of blood poisoning.  

2.  Entitlement to service connection for bilateral knee 
disability.  

3.  Entitlement to service connection for cervical spine 
disability (neck disability).  

4.  Entitlement to service connection for a left hip disability.  

5.  Entitlement to an initial disability rating in excess of 20 
percent for service-connected degenerative disc disease of the 
lumbar spine (back disability).  

6.  Entitlement to a disability rating in excess of 10 percent 
for service-connected anxiety disorder, not otherwise specified, 
with dissociation and dissociative fugues.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In October 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript of 
the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for disabilities 
involving the bilateral knees, cervical spine, and left hip are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates 
against a finding that the Veteran currently has a left lower 
extremity disability that is due to any event, injury, or disease 
in active military service, including the in-service diagnosis of 
thrombophlebitis.  

2.  The most competent, credible, and probative evidence of 
record reflects that the Veteran's service-connected degenerative 
disc disease of the lumbar spine is consistently manifested by 
forward flexion to more than 30 degrees, with no lay or medical 
evidence of favorable or unfavorable ankylosis.  The evidence 
reflects that the Veteran complains of pain while demonstrating 
range of motion in his lumbar spine and that he reports having 
flare-ups of pain with certain activities; however, additional 
functional impairment due to flare-ups of pain, incoordination, 
fatigability, or weakness is not demonstrated to any significant 
degree.

3.  The most competent, credible, and probative evidence of 
record reflects that the Veteran's service-connected anxiety 
disorder, not otherwise specified, with dissociation and 
dissociative fugues is manifested by generally satisfactory 
functioning with good hygiene, communication, thought process, 
and thought content, with no more than occasional decrease in 
functioning due to symptoms such as dissociative episodes, 
depression, sleep impairment, impaired impulse control, and 
memory loss, which are no more than mild.  


CONCLUSIONS OF LAW

1.  A left lower extremity disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2010).  

2.  The schedular criteria for an initial disability rating in 
excess of 20 percent for service-connected degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 
4.71(a), Diagnostic Code 5242 (2010).  

3.  Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the schedular criteria for a 30 percent 
disability rating, but no higher, for service-connected anxiety 
disorder, not otherwise specified, with dissociation and 
dissociative fugues, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R.  § 4.130, Diagnostic Code 9416 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Left Lower Extremity 

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence 
and contentions of record in a particular case, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

The Veteran has asserted that he currently suffers from swelling 
in his left lower extremity that he believes is due to an episode 
of blood poisoning that occurred during military service.  The 
Veteran has testified that he developed pain in his left groin 
area following an injury and he was told that a bug or worm got 
into his left and caused an infection.  He testified that he was 
in a coma for eight days and he has had problems with his left 
leg since that time, including specifically leg swelling.  

The service treatment records (STRs) reflect that, in January 
1952, the Veteran sought treatment for pain in the medial aspect 
of his left thigh just above the knee.  He was diagnosed with 
thrombophlebitis of the left thigh, organism undetermined, which 
was treated with antibiotics and warm compresses.  Following 
treatment, it was noted that inflammatory evidence was 
disappearing rapidly and, four days after being admitted to the 
hospital for treatment, the Veteran was released to duty.  See 
January 1952 STRs.  The STRs do not contain any additional 
complaints, treatment, or findings related to the previous 
diagnosis of thrombophlebitis or problems involving the Veteran's 
left leg.  In fact, the August 1954 separation examination report 
reflects that the Veteran's lower extremities were normal on 
clinical examination.  

The Veteran is competent to report that he has had problems with 
his left lower extremity since service.  However, the Board has 
carefully reviewed the post-service treatment records and finds 
there is no objective medical evidence that contains any 
complaints, treatment, or findings related to a left lower 
extremity disability or symptoms, including swelling, which have 
been attributed to the in-service diagnosis of thrombophlebitis.  
Indeed, the evidentiary record contains VA outpatient treatment 
records dated from 1974 to 2010, and there are no pertinent 
complaints, treatment, or findings related to any disability 
affecting the left lower extremity, which either the Veteran or a 
medical professional have related to the in-service diagnosis of 
thrombophlebitis.  In fact, while the Veteran has specifically 
reported that he has suffered from left leg swelling since the 
in-service incident, the post-service treatment records do not 
contain any objective findings of such.  See e.g., VA outpatient 
treatment records dated March and August 2005.  Such facts 
undermine the Veteran's credibility with the Board.

Simply stated, based on a review of the evidence of record, the 
Board find that the Veteran has not had left leg swelling since 
he left military service more than 50 years ago.  The Veteran 
underwent too many evaluations during this time period in which 
he did not indicate such a problem for the Board to believe he 
has had this problem since the 1950's. 

In any event, despite the lack of objective evidence confirming 
the presence of left leg swelling, the Board notes that the 
Veteran is competent to report that he has suffered from left leg 
swelling since service.  However, because the Veteran's 
subjective reports of left leg swelling have not been attributed 
or associated with an underlying left lower extremity disability, 
his complaints of swelling are not accepted to competent evidence 
of a current disability.  See Sanchez-Benitez v. Brown, 13 Vet. 
App. 282 (1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted).  As noted above, the evidentiary record does not 
contain any post-service medical evidence which reflects that the 
Veteran currently has any left lower extremity disability that is 
manifested by swelling or any other symptoms which have been 
attributed to the in-service diagnosis of thrombophlebitis.  

Based upon the foregoing, the Board finds there is no evidence 
showing the Veteran currently suffers from any left lower 
extremity disability that has been attributed to the in-service 
diagnosis of thrombophlebitis or any other event, injury, or 
disease in active military service.  Without proof of the 
existence of the disability being claimed, there can be no valid 
claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Therefore, the claim of service connection for 
a left lower extremity disability must be denied, and there is no 
reasonable doubt to be resolved.  See Gilbert, supra.
Increased Ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2010).  In determining the level of impairment, 
the disability must be considered in the context of the entire 
recorded history, including service medical records.  38 C.F.R. 
§ 4.2.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, staged ratings may be assigned 
where the symptomatology warrants different ratings for distinct 
time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Lumbar Spine

Entitlement to service connection for degenerative disc disease 
of the lumbar spine was established in August 2006, and the RO 
assigned a 10 percent disability rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5242, effective January 31, 2006.  
The Veteran disagreed with the disability rating assigned to his 
service-connected lumbar spine disability and, in September 2008, 
the RO increased his disability rating to 20 percent, effective 
January 2006.  

The Veteran was advised of the grant of the increased 20 percent 
rating by the September 2008 rating decision, which was issued in 
October 2008.  However, he has not withdrawn his appeal and, 
thus, the appeal for an increased rating continues.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

The Veteran's service-connected lumbar spine disability is rated 
under the general rating formula used for evaluating diseases and 
injuries of the spine.  See 38 C.F.R. § 4.71a, DCs 5235 to 5343 
(2010).  The criteria for the General Rating Formula for Diseases 
and Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as follows, 
in part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease:

      100%	Unfavorable ankylosis of the entire spine;
      50%	Unfavorable ankylosis of the entire 
thoracolumbar spine;
40%	Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;
20%	Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

Note (1):  Evaluate any associated objective 
neurologic
abnormalities, including, but not limited to, bowel 
or bladder
impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 
30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum 
that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be considered 
normal for that individual, even though it does not 
conform to the normal range of motion stated in Note 
(2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range 
of motion is normal for that individual will be 
accepted.

Note (4):  Round each range of motion measurement to 
the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire 
thoracolumbar spine or the entire spine is fixed in 
flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking 
because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited 
to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2010) and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
consideration of the Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. 
Brown, 10 Vet. App. 194 (1997), the Board is not required to 
assign a separate rating for pain.  

After carefully reviewing the evidence of record, the Board finds 
the preponderance of the evidence is against the grant of a 
disability rating higher than 20 percent for the Veteran's 
service-connected lumbar disability.  

The pertinent evidence of record reflects that, at the August 
2006 VA examination, the Veteran demonstrated forward flexion to 
70 degrees, extension to 20 degrees, and bilateral lateral 
flexion and rotation to 15 degrees.  The Veteran's combined range 
of motion was, thus, 150 degrees, and the Board notes the Veteran 
complained of pain while demonstrating movement in all planes of 
excursion.  Similarly, at the August 2008 VA examination, the 
Veteran demonstrated forward flexion to 50 degrees, extension to 
10 degrees, bilateral lateral flexion to 15 degrees, and 
bilateral lateral extension to 20 degrees, all with complaints of 
pain.  His combined range of motion was 130 degrees.  

The VA examination reports are considered the most competent, 
credible, and probative evidence of record regarding the current 
level of severity of the Veteran's lumbar spine disability, as 
they both examinations were adequate to evaluate the Veteran's 
lumbar spine disability.  In this regard, the Board notes that 
the VA outpatient treatment records associated with the record 
generally reflect that the Veteran has reported having continued 
low back pain; however, the treatment records do not contain any 
other pertinent findings regarding the Veteran's lumbar spine 
disability.  

Based on the foregoing, the Board finds that the Veteran's 
service-connected lumbar spine disability warrants no more than a 
20 percent rating, as the evidence of record shows the Veteran 
has not demonstrated the symptoms or criteria necessary to 
warrant a higher rating under the general rating formula.  
Indeed, as noted, the Veteran has consistently demonstrated 
forward flexion to more than 30 degrees and, while he has 
demonstrated limited range of motion, the evidence shows that he 
is capable of movement in all planes of excursion and there is no 
evidence that shows his spine is fixed at any position in flexion 
or extension.  As a result, the Board finds the evidence 
preponderates against a finding that the Veteran has demonstrated 
limitation of motion and/or favorable or unfavorable ankylosis in 
the lumbar spine which warrants a disability rating higher than 
20 percent.  

The Board has considered the Veteran's functional loss due to 
pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 4.45.  
See DeLuca, supra.  In this context, the Board notes the Veteran 
has reported having flare-ups of pain that occur with prolonged 
ambulation, sitting, slipping on something, bending, or lifting 
an object.  See August 2006 and August 2008 VA examination 
reports.  Both VA examiners stated that they could not address 
range of motion during flare-ups because the Veteran was not 
experiencing a flare-up at the time of examination.  
Nevertheless, both examiners stated that there was no additional 
functional impairment due to pain, pain on repetitive use, 
fatigue, weakness, lack of endurance, or incoordination.  
Therefore, the Board finds that any additional functional 
impairment due to pain is contemplated in the 20 percent rating 
currently assigned and that the preponderance of the evidence is 
against a finding that the Veteran's functional limitation due to 
pain warrants an evaluation in excess of 20 percent.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

In summary, and for the reasons and bases set forth above, the 
Board finds the preponderance of the evidence is against the 
grant of a disability rating in excess of 40 percent for service-
connected degenerative disc disease of the lumbar spine, and the 
benefit-of-the-doubt is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Anxiety Disorder

Entitlement to service connection for disassociation reaction, 
nonpsychotic, characterized by fugue state, was established in 
October 1955, and the RO assigned a noncompensable (zero percent) 
disability rating pursuant to 38 C.F.R. § 4.132, DCs 9401/9402, 
which provided the rating criteria for psychogenic amnesia, 
psychogenic fugue, and multiple personality disorders, as well as 
conversion disorder and psychogenic pain disorder under a general 
rating formula for psychoneurotic disorders.  See 38 C.F.R. 
§ 4.132, DC 9401 (1955).  

In a November 1993 rating decision, the RO increased the 
Veteran's disability rating to 10 percent under DC 9402 (1993), 
effective November 1992, based on evidence that showed the 
Veteran's mental health disability resulted in a mild to moderate 
social and industrial impairment.  

In January 2006, the Veteran filed a claim seeking an increased 
rating for his service-connected mental health disability.  Based 
on the current evidence of record, the Veteran's service-
connected mental health disability is now characterized as 
anxiety reaction, not otherwise specified, with dissociation and 
dissociative fugues and rated under DC 9416, for dissociative 
amnesia, fugue, and identity disorder.  See August 2006 VA 
examination report and rating decision.  

The Board notes that the rating criteria for evaluating mental 
disorders were amended in November 1996.  See 61 Fed. Reg. 52,695 
(Nov. 7, 1996); (codified at 38 C.F.R. § 4.71a, DC 5293 (2010)).  
Under the current rating criteria, dissociative disorders are 
evaluated under a general rating formula for mental disorders.  
See 38 C.F.R. § 4.130, DCs 9416 and 9417 (2010).  The Veteran is 
currently rated as 10 percent disabled under the general rating 
formula.  A 10 percent rating is warranted where there is an 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or 
symptoms controlled by continuous medication.  

A 30 percent rating is warranted where there is an occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent rating is warranted where there is an occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereo-typed speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 
(1995).

Review of the pertinent evidence of record reflects that the 
Veteran's service-connected anxiety disorder is manifested by 
ongoing anxiety, flashbacks, nightmares and sleep impairment.  
The Veteran also continues to suffer from disassociation and 
dissociative episodes which involve his driving around without 
knowing where he was or how he got there.  The Veteran has 
asserted that, while he continues to suffer from these chronic 
symptoms, his symptoms are mild and of short duration and that he 
keeps working to keep his mind off of his symptoms.  At the 
October 2010 hearing, he specifically testified that, if he is 
not working, he has problems concentrating and gets down easily.  
He also testified that he generally sleeps six hours a night but 
that he is unable to sleep at least once a week and is unable to 
sleep without medication.  

The objective evidence of record reflects that the Veteran does 
not have any impairment of thought process or content, as he has 
consistently denied having delusions, hallucinations, suicidal or 
homicidal thoughts, or obsessional or ritualistic behaviors.  The 
evidence also reflects that the Veteran does not have any 
impairment in spatial orientation or communication, as he is 
consistently described as oriented to person, place, and time, 
with normal rate and flow of speech.  The evidence also 
consistently reflects that the Veteran is capable of maintaining 
personal hygiene and activities of daily living.  

The objective evidence of record reflects that the Veteran has 
consistently denied having memory loss or impaired impulse 
control.  However, at the October 2010 hearing, he testified that 
he forgets people's names, gets uptight quickly, and has a 
tendency to blow up on people.  Because there is conflicting lay 
and medical evidence as to whether the Veteran currently has a 
memory impairment and/or impaired impulse control, the Board will 
resolve all doubt in favor of the Veteran and find that his 
anxiety disorder is manifested by memory impairment and impaired 
impulse control that is no more than mild.  In making this 
determination, the Board notes that, while the Veteran reported 
that he forgets people's names, he is good with numbers.  
Likewise, while the Veteran reported that he has a tendency to 
get uptight and blow up quickly, he has not reported that his 
impaired impulse control has resulted in physical violence toward 
others.  

As to work and social relationships, review of the evidence 
reveals the Veteran has maintained employment as an accountant 
for more than 60 years and, while he is currently semi-retired 
and only working part time, he has denied losing any time from 
work or having any mental health problems at work.  In fact, the 
Veteran has reported that working prevents him from getting down 
and having problems with concentration.  The Veteran has also 
reported that he has four to five very good friends and that he 
is active with The American Legion, Disabled American Veterans, 
and Veterans of Foreign Wars.  

Based on the foregoing and after resolving all reasonable doubt 
in favor of the Veteran, the Board finds the preponderance of the 
evidence supports the grant of a 30 percent disability rating, 
but no higher, for service-connected anxiety disorder.  In making 
this determination, the Board notes that, while the Veteran is 
generally functioning satisfactorily with good hygiene, 
communication, thought process, and thought content, the evidence 
reflects that he also occasionally experiences a decrease in 
functioning due to symptoms, such as dissociative episodes, 
depression, sleep impairment, impaired impulse control, and 
memory loss, which are no more than mild.  This finding is 
supported by the GAF scores of 65 reflected in the August 2006 
and August 2008 VA examination reports, which denote no more than 
mild symptoms or some difficulty in social or occupational 
functioning.  

Disability ratings higher than 30 percent are not warranted 
because the evidence does not show that the Veteran's service-
connected anxiety disorder is manifested by symptoms that reflect 
or more nearly approximate moderate, severe, or total 
occupational or social impairment due to symptoms, such as 
impaired judgment or thinking, difficulty or inability 
establishing or maintaining effective relationships, near-
continuous panic or depression, neglect of personal appearance or 
hygiene, gross impairment in thought process or communication, or 
disorientation to time or place.  

The Board has considered the Veteran's service-connected anxiety 
disorder under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of record, 
the Board finds there are no other diagnostic codes that provide 
a basis to assign a disability rating higher than the 30 percent 
rating assigned herein.  

In summary, and for the reasons and bases set forth above, the 
Board finds, throughout the entire period, the preponderance of 
the evidence supports the grant of a 30 percent disability 
rating, but no higher, for service-connected anxiety disorder, 
not otherwise specified, with dissociation and dissociative 
fugues.  All reasonable doubt has been resolved in favor of the 
Veteran.  See Gilbert, supra.  



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in March and April 2006 that fully 
addressed all required notice elements and were sent prior to the 
initial AOJ decision in this matter.  The letters informed the 
Veteran of what evidence was required to substantiate his claims 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  The letters also informed the Veteran how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Finally, the Board notes the RO sent the 
Veteran letters in May and June 2008 that provided him with the 
rating criteria used to evaluate his service-connected lumbar 
spine and anxiety disorders.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's service treatment records and all obtainable VA 
outpatient treatment records.  In this regard, the Veteran has 
reported that he first received treatment from VA in 1954.  The 
RO has obtained VA outpatient treatment records dated from 1974 
to 2010 which document treatment the Veteran received at the 
Madison and Tomah VAMCs; however, the RO has unsuccessfully 
searched for treatment records beginning in 1954 and made a 
formal finding that VA treatment records dated from January 1954 
to March 1978 are unavailable for review.  See April 2008 Memo to 
file.  As such, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the development of 
his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Under the VCAA, VA must provide an examination when there is (A) 
competent evidence of a current disability that (B) may be 
associated with service, but (C) there is insufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A.  
§ 5103A(d).  Recently, the Federal Circuit has addressed the 
appropriate standard to be applied in determining whether an 
examination is warranted under this statute.  In Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. 
Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit 
held that while there must be "medically competent" evidence of 
a current disability, "medically competent" evidence is not 
required to indicate that the current disability may be 
associated with service.  Colantonio, 606 F.3d at 1382; Waters, 
601 F.3d at 1277.  On the other hand, a conclusory generalized 
lay statement suggesting a nexus between a current disability and 
service would not suffice to meet the standard of subsection (B), 
as this would, contrary to the intent of Congress, result in 
medical examinations being "routinely and virtually 
automatically" provided to all veterans claiming service 
connection.  Waters, 601 F.3d at 1278-1279.  

Regarding the left lower extremity disability claim, the Board 
finds that both (A) and (B) are not found.  Therefore, a medical 
opinion is not warranted regarding this claim.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his appeal under the VCAA.  

ORDER

Entitlement to service connection for a left lower extremity 
disability is denied.  

Entitlement to an initial disability rating in excess of 20 
percent for service-connected degenerative disc disease of the 
lumbar spine is denied.  

Entitlement to a 30 percent disability rating, but no higher, for 
service-connected anxiety disorder, not otherwise specified, with 
dissociation and dissociative fugues, is granted.  




REMAND

Bilateral Knee Disability

The Veteran has asserted that he currently suffers from a 
bilateral knee disability that he believes is related to injuries 
that occurred during his military service.  The Veteran testified 
that he initially injured his left knee during high school but 
that he re-injured his left knee while serving at Norton Air 
Force Base.  He has not provided any additional details regarding 
the reported in-service left knee injury.  However, with respect 
to his right knee, the Veteran has testified that, while 
participating in a training exercise at Luke Air Force Base in 
approximately November 1950, he was required to jump out of a B-
26 aircraft and, when he hit the ground, his right knee went out 
while trying to protect his left knee.  

The service treatment records (STRs) do not contain any 
complaints, treatment, or findings related to left or right knee 
problems that were incurred during service, including following 
injuries incurred therein.  Nevertheless, the Veteran is 
competent to report that he injured both his left and right knee 
during service and, thus, his report of suffering an injury to 
his left and right knees during service is accepted as competent 
lay evidence of an in-service injury.  

The Veteran has testified that he first received treatment for 
his knee problems in 1954 at the VA Medical Center (VAMC) in 
Madison, WI.  Treatment records dated from 1954 to 1978 have not 
been located at the Madison VAMC; however, there are treatment 
records dated in 1975, which reflect that the Veteran had a 20 
year history of arthritis affecting his knees and shoulders.  
While the 1975 treatment records do not indicate how the 
diagnosis of arthritis was made, it does not appear that the 
reference to a 20 year history of arthritis was merely reported 
by the Veteran, as it was noted that he was in an outpatient 
program for arthritis.  The record also contains treatment 
records which show the Veteran continued to complain of bilateral 
knee pain in 1994 and throughout the 2000s.  

While the evidentiary record does not contain continued, 
persistent complaints of bilateral knee pain following service, 
the Board finds that the evidence included in the record is 
sufficient to establish that the Veteran continued to suffer from 
and receive treatment for intermittent knee problems since 
service, which is also accepted as an indication that his 
continued symptoms may be related to his reported in-service knee 
injuries.  

The Veteran's complaints of left and right knee pain have been 
evaluated by medical professionals and diagnosed as degenerative 
disc disease and osteoarthritis of the left and right knees.  
Despite the current diagnoses, the Board notes that there is no 
medical opinion of record that addresses the likelihood that the 
Veteran's current bilateral knee disability is related to his 
military service, to include specifically the reported in-service 
knee injuries.  

Under the VCAA, VA is obligated to provide an examination and/or 
opinion where the record contains competent evidence that the 
claimant has a current disability, evidence of an in-service 
event, injury, or disease, an indication that a disability or 
symptoms of disability might be associated with active service, 
and the record does not contain sufficient information to make a 
decision on a claim.  38 U.S.C.A.  § 5103A (West 2002); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted, there 
is competent evidence of a current bilateral knee disability, 
competent lay evidence of in-service knee injuries, and competent 
lay evidence of continued knee problems following service, which 
indicates that the Veteran's current symptoms may be related to 
service.  As a result, the Board concludes that the Veteran 
should be afforded a VA examination in order to determine the 
likelihood that his current bilateral knee disability is 
etiologically related to service, to include the in-service knee 
injuries reported by the Veteran.  See 38 C.F.R. § 3.159(c)(4) 
(2010); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that 
a medical examination should be afforded unless there is "no 
reasonable possibility" that an examination would aid in 
substantiating the veteran's claim).  Therefore, the Board finds 
that a remand for a medical examination and opinion is necessary 
in order to render a fully informed decision.




Cervical Spine and Left Hip

Service connection has been established for a lumbar spine 
disability, which the Veteran has continuously reported was 
incurred in 1951 when he was jumped out of an airplane and hit 
the tail of the air craft.  See August 2006 Rating Decision; see 
also VA examination reports dated August 2006 and August 2008.  

The Veteran is now seeking service connection for disabilities 
involving his cervical spine and left hip, which he has asserted 
were incurred during the same incident that injured his lumbar 
spine.  At the October 2010 hearing, the Veteran testified that, 
while on a mission which required that he jump out of a C-47 air 
craft, he hit the back tail section of the airplane and, when he 
hit the ground, his left ankle went out.  He testified that he 
told the military doctor that he was in a barracks fight in order 
to cover up the incident and injuries but that he has had neck 
and hip problems since service.  The evidence reflects that the 
Veteran has been diagnosed with degenerative disc disease of the 
cervical spine and osteoarthrosis and degenerative joint disease 
of the left hip.  See VA outpatient treatment records dated 
September 2002, March 2006, and February 2007.  

In this case, there is competent evidence of a current 
disability, competent lay evidence of an in-service injury, and 
competent lay evidence of continued neck and hip problems since 
service, which is accepted as evidence that indicates that the 
Veteran's current cervical spine and left hip symptoms and 
disabilities may be associated with his reported in-service 
injury.  In this context, the Board also notes that there is 
evidence of record which suggests that the Veteran's current left 
hip disability is related to his service-connected lumbar spine 
disability.  See VA outpatient treatment records dated July 2002 
and January and February 2006.  There is, however, no medical 
opinion of record that addresses the likelihood that the 
Veteran's current cervical spine and left hip disabilities are 
related to his military service, to include his service-connected 
lumbar spine disability, and the Board notes the Veteran has not 
been afforded a VA examination in conjunction with these claims.  
See 38 U.S.C.A. § 5103A (West 2002); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds 
that a remand for a medical examination and opinion is necessary 
in order to render a fully informed decision.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, this 
case is REMANDED to the RO for the following development:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Schedule the Veteran for a VA 
examination(s) to determine whether there 
is a causal nexus between his active 
military service and any currently 
manifested bilateral knee, cervical spine, 
and left hip disabilities.  All indicated 
tests and studies should be conducted, and 
all findings described in detail.  The 
claims file must be made available to the 
examiner for review, and the examination 
report should reflect that such review is 
accomplished.

a.	A diagnosis of any currently manifested 
bilateral knee, cervical spine, and left 
hip disability should be made and the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of 50 percent) or 
unlikely (i.e., a probability of less 
than 50 percent) that any current 
bilateral knee, cervical spine, and/or 
left hip disability is related to the 
Veteran's active service.

b.	The examiner should be informed that the 
Veteran's report of suffering injuries 
to his knees, cervical spine, and left 
hip during service is accepted as 
competent lay evidence, despite the lack 
of contemporaneous medical evidence 
showing complaints or treatment for such 
during service.  Therefore, in answering 
the foregoing, the VA examiner should 
consider whether the lay and medical 
evidence of record supports a finding 
that the current bilateral knee 
disability is related to the injuries 
reported by the Veteran and whether the 
current cervical spine and/or left hip 
disabilities are related to the in-
service incident that injured the 
Veteran's lumbar spine.  

c.	The examiner should also render an 
opinion as to whether it is at least as 
likely as not (i.e., a probability of 50 
percent) or unlikely (i.e., a 
probability of less than 50 percent) 
that the current left hip disability 
was/is aggravated by, proximately due 
to, or the result of the Veteran's 
service-connected lumbar spine 
disability.  

d.	In answering the foregoing, the VA 
examiner should consider the post-
service medical evidence that suggests 
there may be a relationship between the 
current left hip disability and the 
service-connected lumbar spine 
disability.  

e.	Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

f.	If the foregoing questions cannot be 
determined on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the examiner should 
clearly and specifically so specify in 
the report, and explain why this is so.

g.	A rationale must be provided for every 
opinion.  

2.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


